               Case 1:20-cr-00563-JPO Document 99 Filed 12/11/20 Page 1 of 2




                                                                    December 11, 2020

Via ECF

Hon. J. Paul Oetken                                                           MEMO ENDORSED
United States District Court Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                      Re:     United States v. Ahmad Akbar, 20-cr-563 (JPO)

Your Honor:

      I am CJA counsel to Ahmad Akbar. The parties jointly propose the following consent bail
package for Mr. Akbar’s release:

           •    $100,000 personal recognizance bond co-signed by 2 financially responsible persons
           •    Travel restricted to SDNY/EDNY and MDPA as necessary for self-surrender and/or court
                appearances
           •    Surrender travel documents and no new applications
           •    Within 45 days of release, self-surrender to the Pennsylvania State Police to address
               outstanding warrant
           •   Pretrial supervision as directed by Pretrial Services (“PTS”)
           •    Drug testing/treatment as directed by PTS
           •   Curfew with electronic monitoring, with the curfew hours and electronic monitoring
               equipment to be determined by PTS
           •    Defendant not to possess a firearm, weapon, or other destructive device
           •    Defendant to maintain or to seek employment
           •    Defendant not to possess identification information of other individuals
           •    Defendant not to open bank accounts or apply for credit cards/other lines of credit without
               the approval of PTS
           •    Defendant is not to have contact with co-defendants except in the presence of counsel
           •   Defendant to be released on his own signature with two weeks from the date of release to
               meet the bond’s conditions

         If the Court approves the proposed bail package, the defendant moves to withdraw the motion for
bail filed yesterday. See ECF # 97.
            Case 1:20-cr-00563-JPO Document 99 Filed 12/11/20 Page 2 of 2




      The parties are available if the Court has any additional inquiries. Thank you.


                                                                   Very truly yours,

                                                                          /s/

                                                                   Dawn M. Cardi

                                        Bail package approved [Doc. No. 98].
CC:   All Parties (via ECF)
                                        Dated: New York, New York                       PART I
                                               December 11, 2020
